Citation Nr: 0514654	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  03-15 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for chronic fatigue, 
claimed as due to undiagnosed illness.  

2.	Entitlement to service connection for dizziness, 

3.	Entitlement to service connection for a tight chest, 

4.	Entitlement to service connection for and insomnia, 
claimed as due to undiagnosed illness.  

5.	Entitlement to service connection for muscle and joint 
pain, claimed as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from February 1988 to December 
1992, including service in Southwest Asia during the Persian 
Gulf conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating action by the RO 
in Reno, Nevada, that, among other things, denied entitlement 
to service connection for chronic fatigue, dizziness, a tight 
chest, and insomnia, claimed as due to undiagnosed illness 
and entitlement to service connection for joint and muscle 
pain due to undiagnosed illness.  The veteran subsequently 
moved oversees and jurisdiction over his claims was 
transferred to the RO in Pittsburgh, Pennsylvania.  

The issues of entitlement to service connection for 
dizziness, a tight chest, and insomnia, claimed as due to 
undiagnosed illness and entitlement to service connection for 
muscle and joint pain, claimed as due to an undiagnosed 
illness, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


FINDINGS OF FACT

The veteran has objective indications of fatigue due to an 
undiagnosed illness.

The veteran has objective indication of dizziness due to an 
undiagnosed illness.



CONCLUSIONS OF LAW

An undiagnosed illness manifested by fatigue was incurred in 
service. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2004).

An undiagnosed illness manifested by dizziness was incurred 
in service. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The Act and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  It also requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
In view of the Board's favorable decision in regard to the 
issues of entitlement to service connection for fatigue, and 
dizziness, claimed as due to undiagnosed illness, further 
assistance is unnecessary to aid the appellant in 
substantiating those claims.  

I.  Factual Basis 

No pertinent abnormalities were reported on the veteran's 
October 1987 examination prior to service enlistment.  A 
review of the service medical records reveals that the 
veteran was seen in April 1990 with complaints that included 
fatigue.  The assessment was probable viral syndrome.  On the 
veteran's December 1992 examination prior to service 
discharge no pertinent abnormalities were reported.

Private clinical records reflect treatment during 1996 and 
1997 for various complaints, including fatigue.

VA clinical records reflect occasional treatment and 
evaluation in 1999 for complaints that included fatigue.

On VA examination conducted in October 2000, the veteran 
reported problems with fatigue since 1995.  A physical 
evaluation was said to be essentially unremarkable for 
chronic fatigue syndrome.  The diagnosis was fatigue of 
unknown origin (not chronic fatigue syndrome per VA 
standards).  

On VA neurologic examination the veteran reported brief 
episodes of dizziness usually precipitated by changes in head 
position.  The diagnoses included vertigo with a normal ENG 
(electronystagmogram).

II.  Legal Analysis

Service connection may be established for a Persian Gulf War 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification. To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War. 38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

The veteran asserts that he has a chronic disability 
manifested by fatigue due to an undiagnosed illness.  The 
evidence of record shows that the veteran qualifies as a 
Persian Gulf Veteran as defined by 38 C.F.R. § 3.317.

Both private and VA records document treatment during the 
late 1990s for complaints of fatigue.  A December 2000 VA 
examination indicates that the examiner found objective signs 
of fatigue, inasmuch as the examiner noted the existence of 
fatigue.  The diagnosis after the examination was fatigue of 
unknown origin.  It was specifically noted that the veteran 
did not have chronic fatigue syndrome.

The fatigue is present to a degree of 10 percent, inasmuch as 
the veteran reported on the October 2000 VA examination that 
he was sometimes so tired that he could not get out of bed 
for 11/2 days.  Under 38 C.F.R. § 4.130, General Rating Formula 
for Mental Disorders (2004), a 10 percent evaluation is 
provided for a disability that causes occupational and social 
impairment due to mild or transient symptoms.  An inability 
to get out of bed for 11/2 days would seem to cause 
interference with occupational and social functioning.

The veteran has also been diagnosed as having vertigo, or 
dizziness.  No etiology for this symptom has been found, and 
it has not been attributed to a diagnosed disease or 
disability.  38 C.F.R. § 4.87 (2004); Diagnostic Code 6204 
(2004), provides a 10 percent rating for occasional 
dizziness.  Thus, the veteran's condition was present to a 10 
percent level during the presumptive period.  

In view of the above, and resolving reasonable doubt in the 
veteran's favor, the Board concludes that there objective 
signs of fatigue and dizziness due to an undiagnosed illness. 
Accordingly, service connection is granted.


ORDER

Service connection for fatigue, as due to undiagnosed 
illness, is granted.  

Service connection for dizziness, as due to an undiagnosed 
illness is granted.


REMAND

The veteran's service medical records contain references to 
complaints of tightness in the chest and right knee pain that 
was diagnosed as patellofemoral syndrome.  

The veteran was afforded an orthopedic examination in 
December 2000 that diagnosed mild chondromalacia of the right 
knee and mild Achilles calcific tendonitis of the right knee.  
Both wrists, the left ankle and the right knee were found to 
be normal, but the examiner reported limitation of motion in 
those joints.  No comment was made as to whether there were 
any objective indications of joint or muscle disability in 
any other joints of the upper or lower extremities.  
Moreover, no examination has been conducted to evaluate the 
veteran's complaints regarding insomnia or his chest.

The VCAA requires VA to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002).  As part of 
the notice, VA has undertaken to inform claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2003).  The Court has held that these requirements were not 
met if VA could not point to a specific document in the 
record that provides the necessary notice.  See Quartuccio v. 
Principi, 16 Vet App 183 (2002).

The veteran has not received the notice required by § 5103(a) 
as interpreted by Quartuccio in regard to the claim on 
appeal.  In recent years the veteran has been living in 
Italy.  The RO sent the veteran a VCAA letter in August 2003, 
but this notice was sent to an address in the United States 
that was actually the residence of one of the veteran's 
service associates.

The Board also notes that the record shows that the veteran 
received private.  treatment prior to service for injuries 
sustained to his arms and knees.  Also, the record shows that 
he sustained injuries in a 1995 motor vehicle accident that 
included a fractured skull, a fractured pelvis, and a 
fractured humerus.  It is also reported that he underwent 
surgery for a humerus fracture in 1997.  No records 
documenting the treatment he received related to his 1995 
accident and his 1997 surgical procedure are in the claims 
folder.  

In view of the above, this case is REMANDED to the RO for the 
following actions:

The AMC or RO should provide the veteran 
with the specific notice required under 
the provisions of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) with regard to 
the claims on appeal.

The evidence needed to substantiate the 
claims is that showing objective signs of 
an undiagnosed illness, or competent 
medical evidence (usually provided by a 
medical professional) that a current 
diagnosed illness is the result of a 
disease or injury in service.

2.  The AMC or RO should take the 
necessary steps to obtain records of the 
veteran's treatment from Maryvale 
Hospital in Phoenix, Arizona, where the 
veteran received treatment during 1986 
for injuries to his knees and arms.

3.  The AMC or RO should ask the veteran 
to identify the sources of treatment 
following his 1995 motorcycle accident, 
and the places at which he received 
surgical repair of his right humerus 
fracture in 1997.  The AMC or RO should 
then take the necessary steps to obtain 
these records.

4.  Then the veteran should also be 
afforded a joint examination to determine 
the nature and etiology severity of any 
joint and muscle disabilities involving 
the veteran's upper and lower extremities

The veteran should also be afforded a 
pleural cavity, and sleep disorder, or 
other appropriate examination to his 
complaints of chest tightness, and 
insomnia.  The claims folder should be 
made available to the examiners, and the 
examiners should state in the examination 
reports (or in addendums to the reports) 
that the claims folder was reviewed. 

If any right knee disability is 
diagnosed, the examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the diagnosed disability is 
related to the right knee complaints 
diagnosed as patellofemoral syndrome in 
the service medical records.

If the examiners are unable to render a 
diagnosis regarding other current upper 
and lower extremity muscle or joint 
disability, or any disability involving 
chest tightness, insomnia, or vertigo; an 
opinion should be rendered as to whether 
it is at least as likely as not that the 
veteran has objective indications of 
chronic upper or lower extremity joint or 
muscle pathology chest pathology, or 
insomnia.  

4.  Then, the AMC or RO should again 
adjudicate the veteran's claims.  If the 
benefits sought are denied, the veteran 
and his representative should be afforded 
a supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


